Citation Nr: 0529991	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  98-03 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida 


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, whether service connection should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for basal cell 
carcinoma of the nose, and if so, whether service connection 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active duty from August 1959 to August 1961, 
from September 1961 to September 1973, and from August 1991 
to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision and was remanded in 
February 2001 and December 2004.


FINDINGS OF FACT

1.  By a July 1994 rating decision, the RO denied service 
connection for bilateral hearing loss; the veteran did not 
appeal this rating decision.

2.  Evidence received since the July 1994 rating decision 
includes a VA outpatient record which was not considered 
previously and is so significant that it must be reviewed in 
connection with the claim for service connection for 
bilateral hearing loss.

3.  The preponderance of the evidence is that the veteran had 
preexisting left ear hearing loss which increased in severity 
during active duty; and left ear hearing loss was shown on 
the most recent VA audiology examination.  

4.  By a February 1996 rating decision, the RO denied service 
connection for basal cell carcinoma of the nose; the veteran 
did not appeal this rating decision.

5.  Evidence received since the February 1996 rating decision 
includes a July 1993 VA outpatient record which was not 
considered previously and which is so significant that it 
must be reviewed in connection with the claim for service 
connection for basal cell carcinoma of the nose.


CONCLUSIONS OF LAW

1.  A July 1994 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 
20.302, 20.1103 (2005).

2.  New and material evidence having been presented 
concerning the claim for service connection for bilateral 
hearing loss, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).

3.  The criteria for service connection for left ear hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).

4.  New and material evidence having been presented 
concerning the claim for service connection for basal cell 
carcinoma of the nose, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001).

5.  The criteria for service connection for basal cell 
carcinoma of the nose have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131, 1153, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 
3.317, 4.118, Diagnostic Codes 7800, 7818 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to reopen

The RO denied service connection for hearing loss by a July 
1994 rating decision and basal cell cancer of the nose by a 
February 1996 rating decision.  It provided the veteran 
notice by letters dated - respectively - in August 1994 and 
February 1996 (together with his rights regarding the appeal 
of an adverse decision).  However, he did not file notices of 
disagreement with either rating decision and they became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302(a), 20.1103. 

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claims to reopen were filed prior to August 29, 
2001, so the pertinent regulation reads (in pertinent part) 
as follows: 

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it 


must be considered in order to fairly 
decide the merits of the claim.

38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

The evidence received subsequent to the rating decisions in 
July 1994 and February 1996 (respectively) is presumed 
credible for the purposes of reopening the claims unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995).

Generally, when seeking VA disability compensation, a veteran 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

A.  Bilateral hearing loss 

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

By its July 1994 rating decision, the RO denied service 
connection for left ear hearing loss on the basis that the 
evidence did not reflect that a preexisting left ear hearing 
loss had been aggravated by active duty.  Although it was not 
clearly enunciated in the rating decision, hearing loss of 
the right ear was apparently denied on the basis that the 
veteran did not actually have hearing loss of that ear.  

The evidence considered at that time included the veteran's 
service medical records, two VA Forms 21-526 (claiming 
service connection for this condition), and the report of a 
VA audiology examination conducted in November 1992 (which, 
for purposes of 38 C.F.R. § 3.385, revealed normal right ear 
hearing and hearing loss in the left ear).

The evidence obtained in connection with the attempt to 
reopen includes a VA outpatient record (associated with the 
claims folder in August 1996) which indicated that the 
veteran was diagnosed as having bilateral sensorineural 
hearing loss in September 1992.  This record was not 
considered previously and is so significant that it must be 
reviewed in connection with the current claim.  The veteran 
has therefore presented new and material evidence to reopen 
the claim for service connection for bilateral hearing loss.  

Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denials.  There is sufficient 
evidence for the Board to make a determination, on the 
merits, on the claim for service connection for hearing loss 
of the left ear (this is discussed further below).  However, 
further evidentiary development is necessary into the now-
reopened claim for service connection for hearing loss of the 
right ear, and a thorough discussion of the application of 
VA's duties to notify and assist with regard to that claim 
will be included in a subsequent decision (if it remains 
denied following remand).  



B.  Basal cell carcinoma of the nose

Malignant tumors may be presumed to have been incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

By its February 1996 rating decision, the RO denied service 
connection for basal cell carcinoma of the nose because this 
condition was not manifested to a compensable degree within a 
year of his discharge in August 1992.    

Evidence considered at that time of the rating decision 
included: the veteran's service medical records (showing no 
complaints of skin symptoms of the nose); a November 1992 VA 
examination report (showing no relevant pathologic findings); 
VA outpatient and pathology records reflecting treatment for 
basal cell carcinoma of the left ala nasi between January 
1995 and April 1995 (including an apparent excision in March 
1995); a May 1995 VA examination report which noted a 
"pearly nodule" on the right side of the nose bridge; 
another May 1995 VA examination report confirming that the 
veteran's basal cell carcinoma had been removed from the left 
paranasal region (the site was now well healed) and that 
another lesion in the right paranasal region was being 
evaluated; and a VA pathology report dated in June 1995 
confirming basal carcinoma of the skin of the right rhine 
bridge.  

Following the RO's February 1996 rating decision, the 
evidence associated with the claims file has included a VA 
outpatient record showing treatment in July 1993 for a 
"small spot" on the left side of the nose.  This record was 
not considered previously and is so significant that it must 
be reviewed in connection with the current claim.  The 
veteran has therefore presented new and material evidence to 
reopen the claim for service connection for basal cell 
carcinoma of the nose.  There is also sufficient evidence for 
the Board to make a determination on this claim, on the 
merits (this is discussed further below).  



II.  Service connection for left ear hearing loss

Service medical records for the veteran's active duty prior 
to August 1991 do not show any left ear hearing loss as 
defined by 38 C.F.R. § 3.385.  Yet the veteran clearly had a 
preexisting hearing loss of the left ear shortly before going 
on active duty in August 1991.  At an April 1991 quadrennial 
examination, pure tone thresholds for the left ear, in 
decibels, were:



HERTZ


500
1000
2000
3000
4000
10
15
35
45
40

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

At his August 1992 demobilization examination, left ear pure 
tone thresholds were:



HERTZ


500
1000
2000
3000
4000
20
25
40
55
50

At another audiological evaluation in August 1992, left ear 
pure tone thresholds were:



HERTZ


500
1000
2000
3000
4000
15
25
35
45
40

Thus, these two in-service audiology examinations reflect 
worsened left ear hearing in service (when compared with the 
April 1991 results), and no evidence has been presented 
indicating that this increase in severity was due to natural 
progress of the hearing loss disability.  

Even after service, the veteran continued to demonstrate left 
hearing loss as defined by 38 C.F.R. § 3.385.  At a November 
1992 VA audiology examination, left ear pure tone thresholds 
were:



HERTZ


500
1000
2000
3000
4000
10
15
25
40
45

Thus a preexisting left ear hearing loss increased in 
severity during active duty and remained even after 
separation.  To the extent there is doubt in this case, its 
benefit must be given to the veteran.  38 U.S.C.A. § 5107.  
Service connection for left ear hearing loss is warranted.  

In light of this result (a full grant of the claim for 
benefits), a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error). 

III.  Service connection for basal cell carcinoma of the nose

At his June 1998 local hearing, the veteran indicated that he 
first began to notice a small spot on the side of his nose 
while he was on active duty in Kuwait.  Yet service medical 
records for all his periods of active duty do not show any 
specific complaints of, or treatment for, skin symptoms of 
the nose.  No complaints or findings concerning the skin of 
the nose were made at a November 1992 VA examination, either.

In July 1993 (eleven months after separation), the veteran 
sought VA treatment for "a small spot" on the left side of 
his nose.  Examination confirmed the spot but did not detail 
any more in terms of severity.  The next entry relating to 
the skin of the nose is found in January 1995, when the 
veteran sought VA outpatient treatment for a growth on the 
left ala nasi.  A biopsy determined that this was basal cell 
carcinoma, and the growth was apparently excised in March 
1995.  By May 1995 (as reflected by two VA examination 
reports), the basal cell carcinoma on the left paranasal 
region had been removed and was well healed, but there was 
another lesion in the right paranasal region which (as 
revealed in a June 1995 biopsy) was also basal cell 
carcinoma.  By August 1995, basal cell carcinoma lesions were 
again noted on both sides of the nose, and these were excised 
in October 1995.

There is some question as to whether the veteran currently 
has basal cell carcinoma of the nose.  Of course, there can 
be no valid claim in the absence of proof of a present 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  On one hand, in an October 1996 letter, his friend 
wrote that the veteran was always covering his nose with his 
hand, because he apparently did not like people to see a dark 
spot on the left side of his nose and a wart on the right 
side of his nose.  VA treatment records also noted that a 
pearly growth on the right side of the nose was found in 
August 1999.  However, a January 2000 biopsy revealed no 
evidence of malignancy.  His skin was also described as clear 
at VA examinations in June 2001 and September 2002 as well.  

Yet even if there were evidence of a current disability, the 
criteria for service connection are still not met.  Nothing 
indicates that the veteran had any skin symptoms of the nose 
during any of his active duty periods, and no medical 
professional has related any current skin disability of the 
nose to his service.  To the extent that the veteran himself 
has claimed that he has a current skin disability of the nose 
which was first manifested in service, as a layman he has no 
competence to give a medical opinion on the etiology of a 
condition.  Consequently, lay assertions of medical etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

While the veteran did seek treatment in July 1993 (eleven 
months after separation) for "a small spot" on the left 
side of his nose, the record simply does not reflect that 
this condition (at that time) was any of the following: 
moderately disfiguring; 5 or more inches in length; at least 
one-quarter inch wide at widest part; elevated or depressed 
on palpation; adherent to underlying tissue; resulting (in an 
area exceeding six square inches) in abnormal or hypo- or 
hyper-pigmented skin, or missing underlying soft tissue, or 
indurated and inflexible skin.  Nothing in the record 
reflects that the small spot was unstable or painful, or that 
it otherwise limited nose function.  Therefore, even if one 
were to conclude that the small spot on the left side of the 
nose was the first symptom of the subsequently diagnosed 
basal cell carcinoma (a plausible conclusion), this condition 
nevertheless did not manifest itself to a compensable degree 
within a year of the August 1992 separation from active duty.  
Therefore, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 
3.307, 3.309, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 
7818 (as in effect prior to and beginning August 30, 2002).  

While his DD Form 214 confirms that the veteran served in the 
Southwest Asia theater of operations from September 3, 1991, 
to August 9, 1992, his skin condition of the nose was later 
clinically diagnosed as basal cell carcinoma (a condition 
which VA's Secretary has not yet determined meets the 
criteria for a medically unexplained chronic multi-symptoms 
illness, or otherwise warrants service connection under 38 
U.S.C.A. § 1117).  Thus, presumptive service connection for 
the skin condition of the nose is not warranted under 38 
C.F.R. § 3.317.     

In sum, the preponderance is against this claim for service 
connection, and it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Duties to notify and assist

Because the Board has denied service connection for basal 
cell carcinoma of the nose, it must discuss whether VA 
fulfilled its duties to notify and assist regarding this 
claim.  The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The RO provided the veteran VCAA notice via a March 2005 
letter, which clearly advised him of the first, second, 
third, and fourth elements required by Pelegrini II.  

Although VCAA notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran VCAA notice in March 2005 and readjudicated his claim 
in an July 2005 supplemental statement of the case.  VA has 
also provided him every opportunity to submit evidence, argue 
for his claim, and respond to VA notices.  

Numerous service, VA, and private medical records are in the 
file, as is the transcript of a June 1998 local hearing.  
Several VA examinations were conducted between November 1992 
and August 2002, and the reports of these examinations have 
been obtained and discussed.  The veteran has not indicated 
that there are any outstanding records pertaining to his 
claim.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA and additional development efforts 
would serve no useful purpose.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim.  
 
ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

Service connection for hearing loss of the left ear is 
granted.

New and material evidence having been submitted, the claim 
for service connection for basal cell carcinoma of the nose 
is reopened.

Service connection for basal cell carcinoma of the nose is 
denied.

REMAND

Service medical records for the veteran's active duty prior 
to August 1991 do not show any right ear hearing loss as 
defined by 38 C.F.R. § 3.385.  At the April 1991 quadrennial 
examination, pure tone thresholds for the right ear were:



HERTZ


500
1000
2000
3000
4000
15
10
25
35
30

Yet at the August 1992 demobilization examination, right ear 
pure tone thresholds were:



HERTZ


500
1000
2000
3000
4000
20
25
35
40
40

At the other audiological evaluation in August 1992, right 
ear pure tone thresholds were:



HERTZ


500
1000
2000
3000
4000
20
15
30
40
35

Both in-service test results indicate hearing loss as defined 
by 38 C.F.R. § 3.385.  At the November 1992 VA audiology 
examination, right ear pure tone thresholds were:



HERTZ


500
1000
2000
3000
4000
15
15
25
35
30

Speech recognition was 96 percent.  While this did not 
constitute hearing loss as defined by 38 C.F.R. § 3.385, the 
claims file does include the (post-service) September 1992 VA 
outpatient report diagnosing the veteran as having bilateral 
sensorineural hearing loss.  

As noted above, the claim for service connection for 
bilateral hearing loss has been reopened and service 
connection for left ear hearing loss has been granted.  In 
light of the evidence of right ear hearing loss in service 
and at least some evidence of right ear hearing loss after 
service, a new VA examination and etiology opinion is 
necessary.  To ensure that the duty to notify for this newly-
reopened claim is fulfilled, a new VCAA notice letter should 
be sent as well.  

Accordingly, the Board remands for the following:

1.  Send the veteran a VCAA notice letter 
discussing what information and evidence 
not of record is necessary to 
substantiate his claim for service 
connection for right ear hearing loss, 
what information and evidence VA will 
seek to provide, and what information and 
evidence he is expected to provide.  
Additionally, invite him to submit all 
pertinent evidence in his possession 
pertaining to the claim. 

2.  Schedule a VA audiology examination.  
Ask the examiner to perform any tests 
deemed necessary  and answer the 
following questions (or explain why it is 
not feasible to answer a particular 
question):

a.  Does the veteran currently have 
hearing loss of the right ear?

b.  If so, is it at least as likely 
as not (probability of at least 50 
percent) that this disability had 
its onset in service, or was first 
manifested to a compensable degree 
within one year of his discharge in 
August 1992?  

3.  Thereafter, re-adjudicate the claim 
for service connection for right ear 
hearing loss.  If it remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period 
for response and return the case to the 
Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

All remands require expeditious handling.  See The Veterans 
Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


